
	
		II
		111th CONGRESS
		2d Session
		S. 3761
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Dorgan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To ensure that amounts appropriated to the Bureau of
		  Indian Affairs under the American Recovery and Reinvestment Act of 2009 remain
		  available until September 30, 2010.
	
	
		1.Bureau
			 of Indian Affairs—Indian Guaranteed Loan Program Account
			(a)In
			 generalSection 310 (regarding the amounts made available for
			 Bureau of Indian Affairs—Indian Guaranteed Loan Program Account
			 in title VII of division A of the American Recovery and Reinvestment Act of
			 2009 (Public Law 111–5; 123 Stat. 166)) of the Act entitled An Act to
			 modernize the air traffic control system, improve the safety, reliability, and
			 availability of transportation by air in the United States, provide for
			 modernization of the air traffic control system, reauthorize the Federal
			 Aviation Administration, and for other purposes is repealed.
			(b)Effective
			 dateThe amendment made by subsection (a) takes effect on the
			 date of enactment of the Act described in subsection (a).
			
